Title: Thomas Jefferson to John Campbell White, 24 August 1816
From: Jefferson, Thomas
To: White, John Campbell


          
            Monticello Aug. 24. 16.
          
          Th: Jefferson presents his salutations and respects to mr White with his thanks for the Persian melon seed he has been so kind as to send him. he will endeavor to do it justice by his attentions, and
			 especially to disperse it among his most careful acquaintances. it is by multiplying the good things of life that the mass of human happiness is increased, and the greatest of consolations to
			 have
			 contributed to it.
        